DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/15/2022 has been entered. Claims 25-27, 31, and 32 have been amended. Applicant’s amendments to the claims and specification overcame each and every objection raised in the non-final Action mailed on 12/15/2021. Claims 25-32 remain pending in the application. 
Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive.	Regarding claim 25, Applicant argues that US2014/0158130A1 to Coleman (hereinafter “Coleman 1”) does not describe nor depict wires 211 emanating from within a cuff 204 into an environment external to the cuff 204 (See remarks filed 06/15/2022 at Pg. 10-11). Applicant further points out wires 211 may be soldered to pins 213 in electrical port 210, and that an error was made in labeling Fig. 8 of Coleman 1 which did not include pins 213 (Remarks Pg. 11). Applicant concludes that wires 211 are electrically connected to the pins 213 within 204 as shown in Fig. 8 of US 10,213,571 B2 to Coleman (hereinafter “Coleman 2”), and no portion of the wires emanates to an environment external with respect to cuff 204. 
	Examiner respectfully directs applicant’s attention Figs. 7A & 7B of Coleman 2. The anatomy of Figs. 7A & 7B clearly disclose the second pre-formed component 206 is external to cuff 204 (Fig. 7B), and the electrical port 210 which houses pins 213 is further externally placed upon second pre-formed component 206. Examiner notes Applicant correctly points out the wires 211 may be soldered to pins 213 of electrical port 210 in the specification of Coleman 1 (See remarks page 11). However, it is Examiner’s position that the wires must travel, at a minimum, through second pre-formed component 206 in order to meet the pins 213 soldered to electrical port 210. The claim language merely requires an environment external to the first hose fitting, which in Coleman 1 was cited as cuff 204 and overmould 202. Figs. 7A & 7B show that the wires 211 need to travel outside of cuff 204 to meet pins 213 which are  mounted on top of second pre-formed component 206. Examiner notes “external environment” in this context is taken to be any space outside of cuff 204. Accordingly, Examiner still finds that Coleman 1 anticipates amended claim 25, as wires 211 need to pass through and out of cuff 204 to meet the pins 213 of electrical port 210. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2014/0158130 to Coleman et al. (hereinafter “Coleman 1”).
Regarding claim 25, Coleman 1 discloses a hose assembly comprising (Paragraph 0188 discloses hose assembly as part of a humidified ventilation system): 
	a first hose, wherein (Fig. 6 Hose 200): 
	the first hose comprises a first end and a second end (Fig. 6 Hose 200; Paragraph 0193 discloses the hose has a first end and a second end for a machine end and a patient end; first end is taken to be the machine end, and the second end is the patient end); 
	the first hose comprises a first wall having a tubular shape defining an interior of the first hose (Fig. 6 tube wall 201); 
	the interior of the first hose opens through the first end of the first hose and the second end of the first hose (Fig. 6 hose 200, passageway 203; The hose is open through the interior); 
	the first wall comprises a first support helix having a helical shape to define the tubular shape of the first wall and to structurally support the first wall (Fig. 6 hose 200 is depicted with a helix structure; Paragraph 0225 discloses the helical beads are employed for structural strength); and 
	the first support helix comprises a first heating wire to heat the interior of the first hose (Figs. 4-6 heater wire 211; Paragraph 0205 discloses the wires are within the helical bead); 
	a first hose fitting coupled to the first end of the first hose (Fig. 6 cuff 204 and overmold 202, comprise the first hose fitting), wherein: 
	the first hose fitting comprises a first connection and a second connection (Fig. 6 first preformed component 205 (second connection), second preformed component 206, 210 (first connection); 
	the first and second connections of the first hose fitting open into an interior of the first hose fitting (Figure 2 shows first preformed component 205 and second preformed component 206 open into interior of the cuff 204);   
	the first end of the first hose extends into and is received within the first connection of the first hose fitting to put the interior of the first hose in communication with the interior of the first hose fitting (Paragraph 0193 discloses fluid communication between the hose fitting component and the hose); and 
	the first support helix at the first end of the first hose also extends into and is received within the first connection of the first hose fitting (Fig. 10A depicts the helix unwound to fit within electrical port 210 (which is also preformed second component 206)); and 
	a first electrical pigtail (See annotated figure 10A), wherein: 
	the first electrical pigtail comprises a first unwound portion of the first support helix (Annotated Fig. 10A depicts the helix is unwound); 
	the first electrical pigtail comprises a first electrical connector (electrical port 210); 
	the first unwound portion is separated from, and extends from, the first wall at the first end of the first hose and within the first connection of the first hose fitting (Fig. 10A depicts the pigtail separated from and extending from the first wall 201 and goes within the first connection of the first hose fitting); 
	the first unwound portion is unwound from the helical shape of the first support helix at the first end of the first hose and within the first connection of the first hose fitting (See annotated Fig. 10A for first unwound portion, being unwound at the first end (patient end); the unwound portion extends into electrical port 210 (first connection)); 
	the first unwound portion comprises a first inner length and a first outer length (See annotated Figs. 8 and 10A below for definition of first inner and outer lengths); 
	the first inner length extends from where the first unwound portion is separated from the first wall and is unwound from the helical shape of the first support helix, and to a location along a length of the first unwound portion at which the first unwound portion emanates from the interior of the first hose fitting and into an external environment that is external to the first hose fitting and the hose assembly (See annotated Fig. 10A for location of first inner length which is separate from tube wall 201, is unwound, and passes through locator 208 (See Figs. 7A-B & 8) which is an environment external to the hose assembly 204/202); 
	the first outer length extends from where the first unwound portion emanates from the interior of the first hose fitting, and into the external environment to the first electrical connector (See annotated Fig. 8 for definition of outer length; Fig. 7A & 7B shows that unwound helical portion passes through cuff 204 and to an external environment to the electrical port 210); and 
	an end of the first heating wire within the first outer length is directly connected to a first electrical contact of the first electrical connector to enable the first heating wire to receive electric power from the first electrical connector to enable the first heating wire to heat the interior of the first hose (Paragraph 0203 discloses pins 213 which extend through the connector as seen in Fig. 8 within port 210. The wires are directly soldered to the pins and the pins extend through the port; Paragraph 203 discloses completing an electrical circuit pathway; Paragraphs 0041-0042 disclose the heater wires are for heating the gas source within the hose).  

    PNG
    media_image1.png
    506
    698
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    345
    805
    media_image2.png
    Greyscale

Regarding claim 30, Coleman 1 discloses the hose assembly of claim 25, and further discloses wherein the first unwound portion of the first electrical pigtail emanates through a portion of a wall of the first hose fitting, and in a direction that is perpendicular to the direction in which the first end of the first hose is received in the first connection of the first hose fitting (See Fig. 8 electrical port 210; unwound portion extends out of the tube wall and perpendicular to the direction of the first fitting of the first hose).  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman 1 in view of US20100215351 A1 to Forrester (hereinafter “Forrester”).
Regarding claim 26, Coleman 1 discloses the hose assembly of claim 25, and further discloses wherein the hose assembly further comprises a second hose fitting (Paragraph 0193 discloses there may be an over-molded cuff on both ends of the first hose; See Fig. 6 (same structure but on other end of the hose) cuff 204, overmold 202), wherein: the second hose fitting comprises a first connection and a second connection (Fig. 6 first preformed component 205 (second connection), second preformed component 206, 210 (first connection); Paragraph 0193 the hose fitting structures may be on both the first and second ends of the first hose); the first and second connections of the second hose fitting open into an interior of the second hose fitting (Figure 2 shows first preformed component 205 and second preformed component 206 open into interior of the cuff 204); the second end of the first hose extends into and is received within the first connection of the second hose fitting to put the interior of the first hose in communication with the interior of the second hose fitting (Paragraph 0193 discloses fluid communication with the hose); and the first support helix at the second end of the first hose also extends into and is received within the first connection of the second hose fitting (Fig. 10A depicts the helix unwound to fit within electrical port 210 (which is also preformed second component 206); Paragraph 0193 the hose fitting structures may be on both the first and second ends of the first hose). 
	Coleman 1 does not disclose a hose assembly wherein the first support helix comprises a second heating wire to cooperate with the first heating wire to heat the interior of the first hose; an end of the second heating wire within the first outer length is directly connected to a second electrical contact of the first electrical connector; the first heating wire and the second heating wire are electrically coupled at the second end of the first hose and within the interior of the second hose fitting to form an electrical loop that extends from the first electrical contact of the first electrical connector, through the first heating wire to the second end of the first hose, through the second heating wire from the second end of the first hose, and to the second electrical contact of the first electrical connector; and the electrical loop is operable with a flow of electric current therethrough to enable the first heating wire and the second heating wire to cooperate to heat the interior of the first hose. 
	However, Forrester demonstrates it was known in the respiratory art before the effective filing date of the claimed invention to use a hose assembly wherein the first support helix comprises a second heating wire to cooperate with the first heating wire to heat the interior of the first hose (Fig. 1 first and second heating wires 14 and 16; Paragraph 0029 discloses they both heat the inside of the hose); an end of the second heating wire within the first outer length is directly connected to a second electrical contact of the first electrical connector (Paragraph 0017 discloses the wires are connected to the poles of a voltage source which is interpreted as the first wire is connected to one pole acting as the first electrical contact and the second wire is connected to another pole acting as the second electrical contact); Paragraph 0029 discloses an outer length assembly akin to that of Coleman 1 because the outer length assembly requires emanation of heating wires from the internals of the tube to an external environment. Paragraph 0029 using two heating wires “To heat the hose 1, the connection pieces of the heating wires 14, 16 led out of the reinforcing ribs 8, 12 are connected with the poles of a voltage source or heating-current source.”); the first heating wire and the second heating wire are electrically coupled at the second end of the first hose and within the interior of the second hose fitting to form an electrical loop that extends from the first electrical contact of the first electrical connector (Paragraph 0029 discloses the two wires are connected with one another in an electrically conductive manner, thus defining an electrical loop, at one end of the hose and electrical contact already described above as one of the poles.), through the first heating wire to the second end of the first hose (Paragraph 0017 the current flows through one wire to one end of the hose), through the second heating wire from the second end of the first hose (Paragraph 0017 the first and second wires are conductively connected so the current travels from one wire to the other), and to the second electrical contact of the first electrical connector (Paragraph 0017 finally terminating at the other pole of the voltage source); and the electrical loop is operable with a flow of electric current therethrough to enable the first heating wire and the second heating wire to cooperate to heat the interior of the first hose (Forrester at Paragraph 0029 discloses a current source for heating and that the wires work together to heat the hose).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hose of Coleman 1 to use a hose with two heating wires that form an electrical loop and work in concert to heat the interior of the hose, as taught by Forrester, in order to prevent shorting between multiple heating wires and provide additional flexibility to the hose (Paragraph 0020). 
Claim 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman 1.
Regarding claim 27, Coleman discloses the hose assembly of claim 25, and further discloses a second hose (Coleman discloses a tube for expiratory breathing which includes heater wires, and Paragraph 0189 discloses a tube for inspiratory breathing which also includes heater wires. Thus, the first hose structure as described in claim 1 can be applied to the second hose in the same manner to act as separate inspiratory and expiratory hoses seen in Figure 1, 130 and 103), wherein: the second hose comprises a first end and a second end (Fig. 1 shows hose 130 having a first end and second end); 
the second hose comprises a second wall having a tubular shape defining an interior of the second hose (Fig. 1 shows expiratory tube 130 has a tubular shape which defines the interior); and the interior of the second hose opens through the first end of the second hose and the second end of the second hose (Figure 1 element 130 shows the hose is open through the first and second end of the hose).
	 Coleman 1 does not explicitly disclose the structure of the heating wire within the expiratory tube and thus does not explicitly disclose the second wall comprises a second support helix having a helical shape to define the tubular shape of the second wall and to structurally support the second wall; the second support helix comprises a third heating wire to heat the interior of the second hose; a third hose fitting coupled to the first end of the second hose, wherein: the third hose fitting comprises a first connection and a second connection; the first and second connections of the third hose fitting open into an interior of the third hose fitting; the first end of the second hose extends into and is received within the first connection of the third hose fitting to put the interior of the second hose in communication with the interior of the third hose fitting; and the second support helix at the first end of the second hose also extends into and is received within the first connection of the third hose fitting; and a second electrical pigtail, wherein: the second electrical pigtail comprises a second unwound portion of the second support helix; the second electrical pigtail comprises a second electrical connector; the second unwound portion is separated from, and extends from, the second wall at the first end of the second hose and within the first connection of the third hose fitting; the second unwound portion is unwound from the helical shape of the second support helix at the first end of the second hose and within the first connection of the third hose fitting; the second unwound portion comprises a second inner length and a second outer length; the second inner length extends from where the second unwound portion is separated from the second wall and is unwound from the helical shape of the second support helix, and to a location along a length of the second unwound portion at which the second unwound portion emanates from the interior of the third hose fitting and into the external environment; the external environment is also external to the third hose fitting; the second outer length extends from where the second unwound portion emanates from the interior of the third hose fitting, and into the external environment to the second electrical connector; and an end of the third heating wire within the second outer length is directly connected to a first electrical contact of the second electrical connector to enable the third heating wire to receive electric power from the second electrical connector to enable the third heating wire to heat the interior of the second hose.
	However, Coleman 1 discloses that the expiratory tube can include a heating wire (Paragraph 0190) and discloses how a heating wire can be incorporated into an inspiratory tube, and thus teaches the hose assembly of claim 25, and further discloses the second wall comprises a second support helix having a helical shape to define the tubular shape of the second wall and to structurally support the second wall (Fig. 6 hose 200 is depicted with a helix structure; Paragraph 0225 discloses the helical beads are employed for structural strength); and the second support helix comprises a third heating wire to heat the interior of the second hose (Fig. 6 heater wire 211; Paragraph 0205 discloses the wires are within the helical bead); a third hose fitting coupled to the first end of the second hose (Fig. 6 cuff 204 and overmold 202, hose fitting 205 comprise the first hose fitting), wherein: the third hose fitting comprises a first connection and a second connection (Fig. 6 first preformed component 205 (second connection), second preformed component 206, 210 (first connection)); the first and second connections of the third hose fitting open into an interior of the third hose fitting (Figure 2 shows first preformed component 205 and second preformed component 206 open into interior of the cuff 204); 
the first end of the second hose extends into and is received within the first connection of the third hose fitting to put the interior of the second hose in communication with the interior of the third hose fitting (Paragraph 0193 discloses fluid communication between the hose fitting component and the hose); and the second support helix at the first end of the second hose also extends into and is received within the first connection of the third hose fitting (Fig. 10A depicts the helix unwound to fit within electrical port 210 (which is also preformed second component 206)); and a second electrical pigtail (See annotated Figure 10A ), wherein: the second electrical pigtail comprises a second unwound portion of the second support helix (Annotated Fig. 10A depicts the helix is unwound); the second electrical pigtail comprises a second electrical connector (electrical port 210); the second unwound portion is separated from, and extends from, the second wall at the first end of the second hose and within the first connection of the third hose fitting (Fig. 10A depicts the pigtail separated from and extending from the first wall 201 and goes within the first connection of the first hose fitting); the second unwound portion is unwound from the helical shape of the second support helix at the first end of the second hose and within the first connection of the third hose fitting (See annotated Fig. 10A for first unwound portion, being unwound at the first end (patient end); the unwound portion extends into electrical port 210 (first connection)); the second unwound portion comprises a second inner length and a second outer length (See annotated Figs. 8 and 10A below for definition of first/second inner and outer lengths); the second inner length extends from where the second unwound portion is separated from the second wall and is unwound from the helical shape of the second support helix, and to a location along a length of the second unwound portion at which the second unwound portion emanates from the interior of the third hose fitting and into the external environment (See annotated Fig. 10A for location of first inner length which is separate from tube wall 201, is unwound, and passes through locator 208 (See Fig. 8) which is an environment external to the hose assembly 202/204); the external environment is also external to the third hose fitting (Expiratory hose 130 has the same setup of inspiratory hose 103 and thus external environment is consistently interpreted to be outside of the third hose fitting); the second outer length extends from where the second unwound portion emanates from the interior of the third hose fitting, and into the external environment to the second electrical connector (See annotated Fig. 8 for definition of outer length; Fig. 7A & Fig. 7B shows that unwound helical portion passes through cuff 204 and to an external environment to the electrical port 210); and an end of the third heating wire within the second outer length is directly connected to a first electrical contact of the second electrical connector to enable the third heating wire to receive electric power from the second electrical connector to enable the third heating wire to heat the interior of the second hose (Paragraph 0203 discloses pins 213 which extend through the connector as seen in Fig. 8 within port 210. The wires are directly soldered to the pins and the pins extend through the port; Paragraph 203 discloses completing an electrical circuit pathway; Paragraphs 0041-0042 disclose the heater wires are for heating the gas source within the hose).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include heating wires with the same structural features in both the inspiratory and expiratory hoses to provide the patient with a comfortable ventilation system, and because it is stated in Coleman 1 that there may be a heating wire in the expiratory tube (Paragraphs 0189 & 0190).
Regarding claim 28, Coleman 1 discloses the hose assembly of claim 27, and further discloses the hose assembly wherein the second end of the first hose and the second end of the second hose are coupled to a Y-fitting that is configured to be co-located with a patient (Coleman 1 Fig. 1 shows a y-fitting connected to the patient interface 102); the second connection of the first hose fitting is configured to be coupled to a medical device to enable a first respiratory gas to emanate from the medical device (Fig. 1 ventilator 115 , Paragraph 0199 discloses auxiliary medical tube appliance; taken together to comprise the medical device) at the first hose fitting, and pass through the first hose to the patient at the Y-fitting (Coleman 1 Paragraph 0193 “the first pre-formed component or components 205 (second connection) is in fluid communication with the passageway 203, the one or more first pre-formed component 205 being configured for fluid connection with a further component(s) of a breathing circuit”; Paragraph 0190 discloses the ventilator supplies a source of gas and paragraph 0188 disclose hose 103 is an inspiratory tube which means the patient is receiving the supplied gas); the second connection of the third hose fitting is configured to be coupled to the medical device to enable a second respiratory gas to emanate from the patient at the Y-fitting, and pass through the second hose to the medical device at the third hose fitting (Fig. 1 expiratory tube 130 (second hose) is coupled to the ventilator via the Y-fitting and receives gas emanating from the patient; patient breathes out a second gas through interface 102 which loops back to the ventilator 115 as seen in Fig. 1); the first electrical connector of the first electrical pigtail is configured to be coupled to the medical device to enable the medical device to provide electric power to heat the interior of the first hose (Paragraph 0209 “It will be appreciated the electrical port 210 is configured for providing electrical connection between an auxiliary medical appliance and those parts of the medical tube 200 needing electrical power for operation.); and the second electrical connector of the second electrical pigtail is configured to be coupled to the medical device to enable the medical device to provide electric power to heat the interior of the second hose (Because inspiratory hose 103 and expiratory hose 130 are being treated as having the same setups and connections, the second pigtail (annotated fig. 10A shows pigtails) would also be connected to the medical device (ventilator 115) to heat the interior of expiratory tube 130).  
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman 1 in view of US20150020803 A1 to Dunlop (hereinafter “Dunlop”).
Regarding claim 29, Coleman 1 discloses the hose assembly of claim 25, but does not disclose wherein the first unwound portion of the first electrical pigtail emanates from the first hose fitting, through the first connection, and alongside and parallel with the first hose. However, Dunlop demonstrates it was known in the respiratory art before the effective filing date of the claimed invention to use a hose assembly with a parallel electrical connection emerging from a hose fitting (Fig. 11 shows connection being parallel to the hose).
	Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention to modify the hose assembly of Coleman 1 to have an electrical connection parallel to the hose rather than the perpendicular electrical port, as taught by Dunlop, rather than the perpendicular electrical port in order to provide a connection which is flush to the hose for a more compact design which is less vulnerable to snagging and accidental removal (Paragraph 0090).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman 1 in view of US20170099877 A1 to Worm et al. (hereinafter “Worm”).
Regarding claim 31, Coleman 1 discloses the hose assembly of claim 25, but does not disclose wherein at least the first outer length of the first unwound portion of the first electrical pigtail comprises a sheath sleeved at least partially over at least the first outer length. However, Worm demonstrates it was known in the art before the effective filing date of the claimed invention to use heat shrink wrap to sheath electrical wires (Paragraph 0217).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first outer length of the electrical pigtail of Coleman 1 to further include a sheath for the wires, as taught by Worm, in order to prevent moisture from affecting the electrical connection between the wires and electrical terminals (Paragraph 0217).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman 1 and Worm, as applied to claim 31 above, and further in view of US9308698 B2 to Forrester et al. (hereinafter “Forrester 2016”).
Regarding claim 32, Coleman 1 in view of Worm discloses the hose assembly of claim 31, and further discloses wherein: the sheath comprises a length of heatshrink tubing (Worm at Paragraph 0217); and formation of the first electrical pigtail comprises heating the length of heatshrink tubing to cause the length of heatshrink tubing to shrink around and into close contact over at least part of the first outer length of the first unwound portion (this limitation is met by the combination of Coleman 1 and Worm because it is an inherent property of heat shrink tubing to shrink when heat is applied, and thus collapse onto and conform to the surface it is placed around. The hose assembly of Coleman 1 modified by Worm would have a sheath over the outer length (See annotated Fig. 8 above from Coleman 1). 
	Coleman 1 as modified by Worm does not disclose wherein at least the part of the first outer length of the first unwound portion is also heated to alter its cross-section to accommodate the shrinkage of the length of heatshrink tubing. However, Forrester 2016 demonstrates it was known in the art before the effective filing date of the claimed invention to heat the heating wire to alter its cross-section (Col. 4 lines 35-37 discloses an annealing process which involves heat. Col. 4 lines 50-53 discloses the annealing process allows the hose to be more flexible. The annealing process would treat the entirety of the support helix, which would encompass applicant’s inner and outer lengths, to be more flexible and allow it to separate from the coil when unwound due to the reduction of stresses within the plastic. This would allow the unwound section, which also contains the inner and outer lengths, to be stretched into a straightened configuration which would allow the heat shrink wrap to slide over the unwound section. The cross-section would be altered due to compressive forces from the heat shrinkage on the outer length.)
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the support helix having a first outer length as disclosed by Coleman 1 as modified by Worm with an annealing process, as taught by Forrester 2016, in order to create a more flexible hose and thus more flexible outer length in order to manipulate the outer length for securement with the heat shrink wrap (Col. 4 lines 61-64 disclose the annealing process reduces stresses within the hose which would allow unwound section, comprising outer length, to be flexibly straightened from its coiled state.) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US-20130255672-A1 to Varga; US-20120017905-A1 to Sata; US-8025055-B1 to Grady; US-20100071693-A1 to Allum; US-20060124127-A1 to Du; US-20160279378-A1 to Cipollone; US-9272114-B2 to Herron; US-20150328429-A1 to Acker; and US-20150165154-A1 to Watchous. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 	SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VICTORIA MURPHY/Primary Examiner, Art Unit 3785